DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-17 are objected to because of the following informalities: claims 11-17 depend from independent claim 1, making them exact duplicates of claims 2-5 and 7-9.  The Examiner has examined the claims under the belief that these claims were intended to depend from claim independent 10.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,170,936. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-8 of the ‘936 patent recite a multilayer ceramic capacitor (claim 1, col. 17, line 65) comprising: a ceramic body including a dielectric layer, and including a first surface and a second surface opposing each other, a third surface and a fourth surface connected to the first surface and the second surface and opposing each other, and a fifth surface and a sixth surface connected to the first surface to the fourth surface and opposing each other (claim 1, col. 17, line 66- col. 18, line 5); a plurality of internal electrodes disposed in the ceramic body, exposed from the first and second surfaces, and having one ends exposed from the third surface or the fourth surface (claim 1, col. 18, lines 6-9); and a first side margin portion and a second side margin portion respectively arranged on end portions of the internal electrodes exposed from the first and second surfaces (claim 1, col. 18, lines 10-13), wherein the ceramic body comprises an active portion comprising the plurality of internal electrodes arranged to oppose each other with the dielectric layer interposed therebetween to form capacitance, and cover portions respectively disposed on upper and lower surfaces of the active portion (claim 1, col. 18, lines 14-19), the first and second side margin portions respectively include a first region adjacent to an outer side surface of each of the side margin portions, and a second region adjacent to the internal electrodes exposed from the first and second surfaces, wherein the number of pores per unit area in the second region is less than the number of pores per unit area in the first region (claim 1, col. 18, lines 20-26), wherein The first region and the second region include magnesium (Mg) (claim 1, col. 18, lines 27-29), a thickness of the dielectric layer is 0.4 µm or less (claim 6).
With respect to claim 2, claims 1-8 of the ‘936 patent recite that a ratio of the number of pores per unit area in the second region to the number of pores per unit area in the first region is 0.8 or less.  See claim 2.  While the subject matter of claims 2 and 6 of the ‘936 patent do not depend from one another, each is directed toward different aspects of the same embodiment.
With respect to claim 3, claims 1-8 of the ‘936 patent recite that the cover portions respectively include a first region adjacent to the fifth and sixth surfaces of the ceramic body, and a second region adjacent to the active portion, wherein the number of pores per unit area in the second region of each of the cover portions is less than the number of pores per unit area in the first region of each of the cover portions.  See claim 3.  While the subject matter of claims 3 and 6 of the ‘936 patent do not depend from one another, each is directed toward different aspects of the same embodiment.
With respect to claim 4, claims 1-8 of the ‘936 patent recite that a ratio of the number of pores per unit area in the second region of each of the cover portions to the number of pores per unit area in the first region of each of the cover portions is 0.8 or less.  See claim 4.  While the subject matter of claims 4 and 6 of the ‘936 patent do not depend from one another, each is directed toward different aspects of the same embodiment.
With respect to claim 5, claims 1-8 of the ‘936 patent recite that a content of magnesium (Mg) included in the second region of each of the cover portions is greater than a content of magnesium (Mg) included in the first region of each of the cover portions.  See claim 5.  While the subject matter of claims 5 and 6 of the ‘936 patent do not depend from one another, each is directed toward different aspects of the same embodiment.
With respect to claim 6, claims 1-8 of the ‘936 patent recite that a thickness of each of the internal electrodes is 0.4 µm or less.  See claim 6.
With respect to claim 7, claims 1-8 of the ‘936 patent recite a thickness of the first region is 12 µm or less, and a thickness of the second region is 3 µm or less.  See claim 7.  While the subject matter of claims 7 and 6 of the ‘936 patent do not depend from one another, each is directed toward different aspects of the same embodiment.
With respect to claim 8, claims 1-8 of the ‘936 patent recite that a content of magnesium (Mg) included in the second region is greater than a content of magnesium (Mg) included in the first region.  See claim 1, col. 18, lines 27-29.
With respect to claim 9, claims 1-8 of the ‘936 patent recite that an average size of dielectric grains included in the first region is smaller than an average size of dielectric grains included in the second region.  See claim, col. 18, lines 30-32.
With respect to claim 10, claims 1-8 of the ‘936 patent recite a multilayer ceramic capacitor (claim 1, col. 17, line 65) comprising: a ceramic body including a dielectric layer, and including a first surface and a second surface opposing each other, a third surface and a fourth surface connected to the first surface and the second surface and opposing each other, and a fifth surface and a sixth surface connected to the first surface to the fourth surface and opposing each other (claim 1, col. 17, line 66- col. 18, line 5); a plurality of internal electrodes disposed in the ceramic body, exposed from the first and second surfaces, and having one ends exposed from the third surface or the fourth surface (claim 1, col. 18, lines 6-9); and a first side margin portion and a second side margin portion respectively arranged on end portions of the internal electrodes exposed from the first and second surfaces (claim 1, col. 18, lines 10-13), wherein the ceramic body comprises an active portion comprising the plurality of internal electrodes arranged to oppose each other with the dielectric layer interposed therebetween to form capacitance, and cover portions respectively disposed on upper and lower surfaces of the active portion (claim 1, col. 18, lines 14-19), the first and second side margin portions respectively include a first region adjacent to an outer side surface of each of the side margin portions, and a second region adjacent to the internal electrodes exposed from the first and second surfaces, wherein the number of pores per unit area in the second region is less than the number of pores per unit area in the first region (claim 1, col. 18, lines 20-26), wherein The first region and the second region include magnesium (Mg) (claim 1, col. 18, lines 27-29), a thickness of each of the internal electrodes is 0.4 µm or less (claim 6).
With respect to claim 11, claims 1-8 of the ‘936 patent recite that a ratio of the number of pores per unit area in the second region to the number of pores per unit area in the first region is 0.8 or less.  See claim 2.  While the subject matter of claims 2 and 6 of the ‘936 patent do not depend from one another, each is directed toward different aspects of the same embodiment.
With respect to claim 12, claims 1-8 of the ‘936 patent recite that the cover portions respectively include a first region adjacent to the fifth and sixth surfaces of the ceramic body, and a second region adjacent to the active portion, wherein the number of pores per unit area in the second region of each of the cover portions is less than the number of pores per unit area in the first region of each of the cover portions.  See claim 3.  While the subject matter of claims 3 and 6 of the ‘936 patent do not depend from one another, each is directed toward different aspects of the same embodiment.
With respect to claim 13, claims 1-8 of the ‘936 patent recite that a ratio of the number of pores per unit area in the second region of each of the cover portions to the number of pores per unit area in the first region of each of the cover portions is 0.8 or less.  See claim 4.  While the subject matter of claims 4 and 6 of the ‘936 patent do not depend from one another, each is directed toward different aspects of the same embodiment.
With respect to claim 14, claims 1-8 of the ‘936 patent recite that a content of magnesium (Mg) included in the second region of each of the cover portions is greater than a content of magnesium (Mg) included in the first region of each of the cover portions.  See claim 5.  While the subject matter of claims 5 and 6 of the ‘936 patent do not depend from one another, each is directed toward different aspects of the same embodiment.
With respect to claim 15, claims 1-8 of the ‘936 patent recite a thickness of the first region is 12 µm or less, and a thickness of the second region is 3 µm or less.  See claim 7.  While the subject matter of claims 7 and 6 of the ‘936 patent do not depend from one another, each is directed toward different aspects of the same embodiment.
With respect to claim 16, claims 1-8 of the ‘936 patent recite that a content of magnesium (Mg) included in the second region is greater than a content of magnesium (Mg) included in the first region.  See claim 1, col. 18, lines 27-29.
With respect to claim 17, claims 1-8 of the ‘936 patent recite that an average size of dielectric grains included in the first region is smaller than an average size of dielectric grains included in the second region.  See claim, col. 18, lines 30-32.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kowase (US Pat. App. Pub. No. 2018/0182555) in view of Yanagisawa et al. (US Pat. App. Pub. No. 2019/0385794).
With respect to claim 1, Kowase teaches a multilayer ceramic capacitor (see abstract) comprising: a ceramic body including a dielectric layer (see FIG. 2, element 11 and paragraph [0052]), and including a first surface and a second surface opposing each other, a third surface and a fourth surface connected to the first surface and the second surface and opposing each other, and a fifth surface and a sixth surface connected to the first surface to the fourth surface and opposing each other (see FIG. 1); a plurality of internal electrodes (see FIG. 2, elements 12 and 13) disposed in the ceramic body, exposed from the first and second surfaces, and having one ends exposed from the third surface or the fourth surface (see FIGS. 2 and 3); and a first side margin portion and a second side margin portion (see FIG. 3, elements 17) respectively arranged on end portions of the internal electrodes exposed from the first and second surfaces (see FIG. 3), wherein the ceramic body comprises an active portion comprising the plurality of internal electrodes arranged to oppose each other with the dielectric layer interposed therebetween to form capacitance (see FIG. 2, element 18), and cover portions respectively disposed on upper and lower surfaces of the active portion (see FIG. 2, elements 19), and the first and second side margin portions respectively include a first region adjacent to an outer side surface of each of the side margin portions (see FIG. 3, elements 17b), and a second region adjacent to the internal electrodes exposed from the first and second surfaces (see FIG. 3, elements 17a), wherein the number of pores per unit area in the second region is less than the number of pores per unit area in the first region (see FIG. 4, noting that area 17b has a higher porosity than 17a; see also, paragraph [0056]); wherein the first region and second region include magnesium (Mg) (see paragraph [0060]).
Kowase fails to explicitly teach that a thickness of the dielectric layer is 0.4 µm or less.
Yanagisawa, on the other hand, teaches that a thickness of the dielectric layer is 1.0 µm or less, and a thickness of each of the internal electrodes is 1.0 µm or less.  See paragraph [0019].  Such an arrangement results in the production of a capacitor having a desired size and capacitance, depending on the use of capacitor.  See paragraphs [0018] and [0019].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kowase, as taught by Yanagisawa, in order to produce a capacitor having a desired size and capacitance.
With respect to claim 2, the combined teachings of Kowase and Yanagisawa teach that a ratio of the number of pores per unit area in the second region to the number of pores per unit area in the first region is 0.8 or less.  See Kowase, Examples 1-3, wherein the porosity of region 17a in each example is substantially lower than the porosity of region 17b.
With respect to claim 6, the combined teachings of Kowase and Yanagisawa teach a thickness of each of the internal electrodes is 0.4 µm or less.  See Yanagisawa, paragraphs [0018] and [0019].
With respect to claim 10, Kowase teaches a multilayer ceramic capacitor (see abstract) comprising: a ceramic body including a dielectric layer (see FIG. 2, element 11 and paragraph [0052]), and including a first surface and a second surface opposing each other, a third surface and a fourth surface connected to the first surface and the second surface and opposing each other, and a fifth surface and a sixth surface connected to the first surface to the fourth surface and opposing each other (see FIG. 1); a plurality of internal electrodes (see FIG. 2, elements 12 and 13) disposed in the ceramic body, exposed from the first and second surfaces, and having one ends exposed from the third surface or the fourth surface (see FIGS. 2 and 3); and a first side margin portion and a second side margin portion (see FIG. 3, elements 17) respectively arranged on end portions of the internal electrodes exposed from the first and second surfaces (see FIG. 3), wherein the ceramic body comprises an active portion comprising the plurality of internal electrodes arranged to oppose each other with the dielectric layer interposed therebetween to form capacitance (see FIG. 2, element 18), and cover portions respectively disposed on upper and lower surfaces of the active portion (see FIG. 2, elements 19), and the first and second side margin portions respectively include a first region adjacent to an outer side surface of each of the side margin portions (see FIG. 3, elements 17b), and a second region adjacent to the internal electrodes exposed from the first and second surfaces (see FIG. 3, elements 17a), wherein the number of pores per unit area in the second region is less than the number of pores per unit area in the first region (see FIG. 4, noting that area 17b has a higher porosity than 17a; see also, paragraph [0056]); wherein the first region and second region include magnesium (Mg) (see paragraph [0060]).
Kowase fails to explicitly teach that a thickness of each of the internal electrodes is 0.4 µm or less.
Yanagisawa, on the other hand, teaches that a thickness of the dielectric layer is 1.0 µm or less, and a thickness of each of the internal electrodes is 1.0 µm or less.  See paragraph [0019].  Such an arrangement results in the production of a capacitor having a desired size and capacitance, depending on the use of capacitor.  See paragraphs [0018] and [0019].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kowase, as taught by Yanagisawa, in order to produce a capacitor having a desired size and capacitance.
With respect to claim 11, the combined teachings of Kowase and Yanagisawa teach that a ratio of the number of pores per unit area in the second region to the number of pores per unit area in the first region is 0.8 or less.  See Kowase, Examples 1-3, wherein the porosity of region 17a in each example is substantially lower than the porosity of region 17b.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kowase (US Pat. App. Pub. No. 2018/0182555) in view of Yanagisawa et al. (US Pat. App. Pub. No. 2019/0385794), and further, in view of Fukunaga et al. (US Pat. App. Pub. No. 2015/0340155).
With respect to claim 7, the combined teachings of Kowase and Yanagisawa fail to teach that a thickness of the first region is 12 µm or less, and a thickness of the second region is 3 µm or less.
Fukunaga, on the other hand, teaches that a thickness of the first region is 12 µm or less, and a thickness of the second region is 3 µm or less.  See paragraph [0039], noting an outer layer thickness between 5 and 20 µm, and an inner layer thickness between 0.1 and 20 µmm wherein the inner layer is thinner than the outer layer.  Such an arrangement results in increased reliability.  See paragraph [0007].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Kowase and Yanagisawa, as taught by Fukunaga, in order to produce a capacitor having increased reliability.
With respect to claim 15, the combined teachings of Kowase and Yanagisawa fail to teach that a thickness of the first region is 12 µm or less, and a thickness of the second region is 3 µm or less.
Fukunaga, on the other hand, teaches that a thickness of the first region is 12 µm or less, and a thickness of the second region is 3 µm or less.  See paragraph [0039], noting an outer layer thickness between 5 and 20 µm, and an inner layer thickness between 0.1 and 20 µmm wherein the inner layer is thinner than the outer layer.  Such an arrangement results in increased reliability.  See paragraph [0007].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Kowase and Yanagisawa, as taught by Fukunaga, in order to produce a capacitor having increased reliability.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kowase (US Pat. App. Pub. No. 2018/0182555) in view of Yanagisawa et al. (US Pat. App. Pub. No. 2019/0385794), and further, in view of Mizuno et al. (US Pat. App. Pub. No. 2017/0243697).
With respect to claim 9, the combined teachings of Kowase and Yanagisawa fail to teach that an average size of dielectric grains included in the first region is smaller than an average size of dielectric grains included in the second region.
Mizuno, on the other hand, teaches that an average size of dielectric grains included in the first region is smaller than an average size of dielectric grains included in the second region.  See FIG. 4, wherein layer 18 has a larger average grain size than layer 17.  Such an arrangement results in improved bonding between the side margins and the ceramic body.  See paragraph [0083].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Kowase and Yanagisawa, as taught by Mizuno, in order to produce a capacitor having improved bonding between the side margins and the ceramic body.
With respect to claim 17, the combined teachings of Kowase and Yanagisawa fail to teach that an average size of dielectric grains included in the first region is smaller than an average size of dielectric grains included in the second region.
Mizuno, on the other hand, teaches that an average size of dielectric grains included in the first region is smaller than an average size of dielectric grains included in the second region.  See FIG. 4, wherein layer 18 has a larger average grain size than layer 17.  Such an arrangement results in improved bonding between the side margins and the ceramic body.  See paragraph [0083].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Kowase and Yanagisawa, as taught by Mizuno, in order to produce a capacitor having improved bonding between the side margins and the ceramic body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848